Citation Nr: 1103695	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  08-03 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island



THE ISSUES

1.  Entitlement to service connection for an innocently acquired 
psychiatric disorder to include anxiety disorder with features of 
posttraumatic stress disorder (PTSD), depressive disorder, not 
otherwise specified, and generalized anxiety disorder.

2.  Entitlement to service connection for hypertension, claimed 
as secondary to an acquired psychiatric disorder.  



REPRESENTATION

Veteran represented by:	Rhode Island Division of 
Veterans Affairs





WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1972.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the RO.  

During the course of his appeal, the Veteran testified at a 
videoconference hearing before the undersigned Veterans Law Judge 
in December 2009.  

The Board remanded the case to the RO via the Appeals Management 
Center (AMC), in Washington, DC for further development of the 
record in December 2009.  

All of the actions previously sought by the Board through its 
prior development request appear to have been substantially 
completed as directed, and it is of note that the Veteran does 
not contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998).  

Of preliminary importance, the Board is cognizant of the recent 
decision of the U.S. Court of Appeals for Veterans Claims 
(Court), in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In Clemons, the Court found that the Board erred in not 
considering the scope of the Veteran's claim of service 
connection for PTSD as including any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record (in 
that case, diagnoses of anxiety disorder and schizoid disorder).  

In light of Clemons, and based on the medical evidence of record, 
the Board has recharacterized the Veteran's claim as one of 
service connection for an innocently acquired psychiatric 
disorder, to include anxiety disorder with features of PTSD, 
depressive disorder, not otherwise specified, and generalized 
anxiety disorder.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The issue of service connection for hypertension as secondary to 
the now service-connected acquired psychiatric disorder is 
addressed in the REMAND portion of this document and is being 
remanded to the RO via the AMC.  


FINDINGS OF FACT

1.  The Veteran is found to have presented credible lay 
assertions sufficient to establish a continuity of symptomatology 
referable to an acquired psychiatric disorder since service 
including active duty in the Republic of Vietnam.  

3.  The currently demonstrated acquired anxiety disorder with 
features of PTSD is shown as likely as not to have had its 
clinical onset during the Veteran's period of active duty.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by an anxiety disorder with features of 
PTSD is due to disease or injury that was incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) redefined VA's duties to notify and to assist 
claimants in the development of their claims.  VA regulations for 
the implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

To the extent that the action taken hereinbelow is favorable to 
the Veteran, further discussion of VCAA is not required.  


Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002).  

Service connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2010).  

To establish a service connection for an injury, a veteran is 
required to show (1) medical evidence of a current disability, 
(2) medical or lay evidence of in-service incurrence or 
aggravation of an injury, and (3) medical evidence of a nexus 
between the claimed in-service injury and the present disability.  
Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these 
elements, a veteran can instead establish continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is 
required to show "(1) that a condition was 'noted' during 
service, (2) evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  

Entitlement to service connection for PTSD requires: (1) medical 
evidence diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, between 
current symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304.  

If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f); West v. Brown, 7 Vet. App. 70 (1994).  

If the Veteran did not engage in combat with the enemy, or if the 
claimed stressors are not related to combat, the Veteran's 
testimony alone is not sufficient to establish the occurrence of 
the claimed stressors, and those stressors must be corroborated 
by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 
128 (1997).  

The service department records must support, and not contradict, 
the claimant's testimony regarding non-combat stressors.  Doran 
v. Brown, 6 Vet. App. 283 (1994).    

VA recently amended 38 C.F.R. § 3.304(f) by liberalizing, in 
certain circumstances, the evidentiary standard for establishing 
the in-service stressor required for PTSD claims.  

Service connection for PTSD may now be granted if the evidence 
demonstrates (1) a current diagnosis of PTSD (rendered by an 
examiner specified by the regulation); (2) an in-service stressor 
consistent with the places, types, and circumstances of service 
(satisfactorily established by lay testimony) that has been 
medically related to the Veteran's fear of hostile military or 
terrorist activity by a VA psychiatrist or psychologist, or one 
contracted with by VA; and (3) evidence that the Veteran's PTSD 
symptoms have been medically related to the in-service stressor 
by a VA psychiatrist or psychologist, or one contracted with by 
VA.  Stressor Determinations for Posttraumatic Stress Disorder, 
75 Fed. Reg. 39,852 (July 13, 2010).  

If the evidence establishes that the Veteran engaged in combat 
and the claimed stressor is related to combat, the Veteran's lay 
testimony alone is sufficient to establish the occurrence of the 
alleged stressor when the allegation is consistent with the facts 
and circumstances of his service.  Id.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.    

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis

The Veteran asserts that his current psychiatric disorders are 
the result of his experiences while serving in the Republic of 
Vietnam.  

Specifically, the Veteran has reliably described a number of 
stressor incidents while serving as a fire protection specialist 
and a munitions maintenance specialist with the 366th MMS Unit 
while stationed at Da Nang Air Force Base.  

During his December 2009 videoconference hearing and in a June 
2010 VA examination, the Veteran reported being exposed to 
multiple mortar and rocket attacks, and sniper fire when he 
traveled from Da Nang to a nearby Naval base to procure 
ammunition.  He also recalled an incident involving the shooting 
of a female civilian with her child who it was later discovered 
was a suicide bomber, as well as an incident when he witnessed a 
mess hall being blown up.  

The service personnel records show that the Veteran's military 
occupational specialty (MOS) was that of a fire protection 
specialist and munitions maintenance specialist, and that he 
underwent a counterinsurgency experience from May 21, 1969 while 
in Vietnam.  

Moreover, the U.S. Army and Joint Services Records Research 
Center (JSRRC), in an April 2010 PTSD Corroboration Research 
memorandum, confirmed that the Veteran's stressor of mortar and 
rocket attacks in Da Nang Air Force Base occurred in the months 
of June, August, and September 1969 when the Veteran's unit was 
stationed there.  

Furthermore, the Veteran was awarded the following medals and 
campaign ribbons for his service: National Defense Service Medal, 
Vietnam Service Medal, Republic of Vietnam Campaign Medal, Air 
Force Commendation Medal, Air Force medal, and Small Arms Expert 
Marksmanship Ribbon.  

However, the Veteran was not awarded any medal or decoration that 
clearly indicates combat status and evidence of participation in 
a campaign does not, in itself, establish that a veteran engaged 
in combat because those terms ordinarily might encompass both 
combat and non-combat activities.  VAOPGCPREC 12-99 (Oct. 18, 
1999), 65 Fed. Reg. 6257 (2000).  

The Board acknowledges that a service personnel record shows that 
the Veteran underwent a counterinsurgency experience from May 21, 
1969 in the Republic of Vietnam; however, the Board finds that 
this notation alone does not serve to establish that he 
participated in combat with the enemy.  

Thus, the Board finds that the status of having participated in 
combat with the enemy cannot be established by the official 
service documentation.  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 
2010); 38 C.F.R. § 3.304(d), (f) (2010).  Therefore, credible 
supporting evidence that the claimed in-service stressors 
occurred is necessary.  38 C.F.R. § 3.304(f) (2010).  

Notably, a separation report of medical examination, dated in 
January 1972, shows that he had had nervous trouble since 
childhood, had seen a physician while overseas, had been treated 
with Valium, and had completed a separation report of medical 
history, dated in January 1972, by checking the box indicating 
that he had had "nervous trouble of any sort."  However, on 
induction report of medical examination and report of medical 
history, dated in November 1967, were negative for findings of 
any psychiatric disorder.  

The Board concedes that private and VA treatment records, 
beginning in April 2009, reflect findings of PTSD and alcohol 
screening tests, complaints of nightmares and anxiety, and a 
diagnosis of generalized anxiety disorder.  

In conjunction with a current appeal, the Veteran underwent a VA 
examination in June 2010.  Here, he reported serving in the Air 
Force in Vietnam as a fire protection specialist/munitions 
specialist.  He endorsed a history of combat exposure and 
exposure to traumatic and life-threatening events during his 
military service.  

The Veteran indicated that he has been diagnosed with generalized 
anxiety disorder and alcohol abuse.  He described specific 
military stressors, to include being stationed in Da Nang in 1969 
and being forced to shoot a Vietnamese woman who was carrying a 
child and turned out to be a suicide bomber, getting ambushed 
while in a vehicle that was loaded with bombs, being shot at by 
snipers and almost being blown up by a bomb on a road where he 
was supposed to be, and witnessing the mess hall getting blown up 
by a bomb.  The examiner characterized these as moderate to high 
traumatic stress exposure.  

The Veteran also provided a post-service history of discovering 
his friend's dead body after a construction accident at work that 
was "pretty traumatic."  

The Veteran affirmed that he experienced an event that involved 
risk of death or injury to self and/or others, which led to 
feelings of intense fear, helplessness, and horror, and indicated 
that he persistently re-experienced the traumatic stressor 
events, and had feelings of increased arousal, to include 
irritability and hypervigilance.    

The examiner opined that the Veteran did not meet the criteria 
for a PTSD diagnosis, on the basis of finding that he did not 
meet enough of the criterion C symptoms.  However, the examiner 
found that he met the diagnostic criteria for anxiety disorder 
with features of PTSD.  

The examiner also diagnosed the Veteran with depressive disorder, 
not otherwise specified, and generalized anxiety disorder.  The 
Veteran was diagnosed with anxiety disorder with features of 
PTSD, generalized anxiety disorder, and depressive disorder, not 
otherwise specified.  

The examiner opined that, although the Veteran did not meet the 
criteria for PTSD, he did meet the criteria for anxiety disorder 
with features of PTSD, which the examiner believed were directly 
related to the Veteran's military service.  

The examiner based this opinion on the Veteran's report that he 
had experienced anxiety disorder with features of PTSD 
immediately following service.  

The examiner concluded that, more likely than not, the Veteran's 
anxiety disorder with features of PTSD was related to his 
military service, given the onset of the Veteran's symptoms 
following immediately after his service in the Republic of 
Vietnam.  

Thus, on this record, the medical evidence in this case serves to 
establish a competent diagnosis of an acquired psychiatric 
disorder, to include anxiety disorder with features of PTSD that 
has been related to the Veteran's service.  

Further, the findings of the JSRRC, which confirm one of his 
claimed stressors, and the service personnel record indicating 
that the Veteran underwent a counterinsurgency experience from 
May 21, 1969 while in Vietnam, tend to support his lay assertions 
that he engaged in combat-related activities in the Republic of 
Vietnam.  38 C.F.R. § 3.304(f); West v. Brown, 7 Vet. App. 70 
(1994).  

The Veteran's lay assertions in this regard are found to be 
credible in confirming the nature of his service during the 
period in question.  

Accordingly, based on its review of the record, the Board finds 
the evidence to be in relative equipoise in showing that the 
current diagnosis of an anxiety disorder with features of PTSD as 
likely as not is causally linked to the stressors or other events 
identified by the Veteran as happening as incident to his duties 
while serving in the Republic of Vietnam.  

In resolving all reasonable doubt to the Veteran, service 
connection for an anxiety disorder with features of PTSD is 
warranted.  



ORDER

Service connection for an acquired psychiatric disorder, to 
include anxiety disorder with features of PTSD, is granted.  



REMAND

The Veteran contends that he currently has a diagnosis of 
hypertension that he believes is secondary to his acquired 
psychiatric disability.  As the Veteran is now service-connected 
for his acquired psychiatric disability, and as private and VA 
treatment records, dated from May 2006, reflect a diagnosis of 
hypertension, the Board finds that a VA examination is warranted 
to address the likely etiology of the claimed hypertension, once 
action has been taken to ensure that all relevant and existing 
evidence has been added to the claims file.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this regard, in addition to the requested action, the RO 
should also undertake any other development or notification 
action deemed warranted by VCAA prior to readjudicating the claim 
on appeal.  

The RO's adjudication of the claim should include consideration 
of all evidence added to the record since the RO's last 
adjudication of the claim.  

Accordingly, this remaining matter is REMANDED to the RO for the 
following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)  

1.  The RO should schedule the Veteran for 
a VA examination, with an appropriate 
examiner, to determine the nature and 
likely etiology of the claimed 
hypertension.  In conjunction with the 
examination, the examiner must review the 
entire claims file, including a complete 
copy of this remand.  

Based upon the claims file review, the 
Veteran's subjective reports, and the 
examination findings, the examiner must 
provide an opinion as to whether it is at 
least as likely as not (e.g., a 50 percent 
or greater probability) that any current 
hypertension is due an event or other 
incident of his active service or is caused 
or aggravated by a service-connected 
disability, specifically to include the 
acquired psychiatric disability.  

The examiner should set forth in the 
examination report all examination findings 
and the complete rationale for any 
conclusions reached.  

2.  Following completion of all indicated 
development, the RO should readjudicate the 
claim of service connection in light of all 
the evidence or record.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished with a Supplemental Statement of 
the Case and afforded a reasonable 
opportunity for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


